Citation Nr: 0810092	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-40 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial disability rating in excess of 
60 percent for residuals of prostate cancer.

5.  Entitlement to an initial compensable disability rating 
for migraine headaches.

6.  Entitlement to an initial disability rating in excess of 
10 percent prior to June 12, 2003, and in excess of 20 
percent thereafter, for diabetes mellitus with hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in San Diego, California.

The veteran was granted service connection for post-traumatic 
stress disorder (PTSD) in a December 2005 rating decision.  
In September 2007, the veteran submitted a written statement 
titled "Notice of Disagreement" indicating that he wanted 
to keep his appeal rights open with respect to his PTSD 
claim.  Since this statement was not received within one year 
of the December 2005 rating decision, it does not represent a 
formal notice of disagreement with the initial rating or 
effective date assigned in the December 2005 rating decision.  
See 38 C.F.R. §§ 20.201, 20.302 (2007).  However, under the 
rules of liberal construction, it might be construed as a 
claim for an increased rating.  Therefore, the Board finds 
that the RO should contact the veteran and CLARIFY whether 
the veteran intended to file a claim for an increased 
disability rating for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary because VA has not completed its duty to assist 
under the Veterans Claims Assistance Act (VCAA).  
Specifically, there appears to be outstanding treatment 
records related to veteran's various claims on appeal.

I. SSA Records

The veteran submitted a letter dated January 3, 2003, from 
the State of California Department of Social Services, 
Disability and Adult Programs Division, which indicates that 
he has filed a claim for Social Security/Supplemental 
Security Income disability benefits.  However, a computer 
inquiry by the RO in August 2007 returned a negative response 
from the Social Security Administration (SSA).  In light of 
the January 2003 development letter sent by the State of 
California on behalf of the SSA, Board is not satisfied that 
outstanding SSA records do not exist.  Moreover, the veteran 
has indicated at various times during this appeal that he 
"has been on disability" since 1994 because of his back, 
and that he filed for disability benefits following his 
prostatectomy.  

The Court of Appeals for Veterans Claims (Court) has held 
that SSA records cannot be unilaterally deemed irrelevant by 
VA because the possibility that such records contain relevant 
evidence pertaining to etiology cannot be foreclosed absent a 
review of these records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-8 (2002).  In the present case, the veteran may 
have SSA records which contain evidence pertaining to 
treatment for his claimed back disability.  Such records 
might also pertain to his residuals of prostate cancer.  
Therefore, the Board cannot ignore the possible existence of 
these records, and finds that a remand is necessary to make 
appropriate attempts to obtain any SSA records or a 
definitive negative response.



II. VA Records 

A January 2003 Disability Report from the SSA indicates that 
the veteran reported undergoing a hearing test at the Long 
Beach VA Medical Center (MC) in January 2003.  He also 
indicated that he underwent X-ray testing of his lower back 
in September 2002 at such facility.  A review of the VA 
medical records associated with the claims folder are 
negative for either of these reports.  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, because the Board has 
identified outstanding VA records pertinent to the veteran's 
claimed hearing loss, tinnitus, and low back disability, VA 
must undertake efforts to acquire such documents as these 
testing results may be material to his claims; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

III. Private Records

Throughout this appeal, the veteran has submitted a number of 
authorization release forms for various private medical 
facilities and providers which have treated his disabilities 
on appeal.  Pertinent to this remand, the veteran indicated 
that he received treatment from Dr. Klinsburg since the 1980s 
for prostate cancer, a back disability, hearing loss, and 
migraine headaches.  In April 2003, he submitted release 
forms for S&L Medical Group (February 2003), Talbert Medical 
Group (2002), Foundation Health in San Francisco (2001), 
Foundation Health in Rancho Cordova (December 1997), Brea 
Community Hospital (November 1997), and Blue Cross (August 
1998).  

A review of the record reveals that the RO made an attempt in 
March 2003 to obtain treatment records from Dr. Klinsburg.  
No reply was received and no second attempt was made to 
obtain these records.  The record fails to reveal any 
attempts to obtain treatment records from S&L Medical Group, 
Talbert Medical Group, Foundation Health in San Francisco, 
Foundation Health in Rancho Cordova, Brea Community Hospital, 
and Blue Cross.

According to 38 C.F.R. § 3.159(c) (2007), VA has a duty to 
assist veterans in obtaining Federal and private records 
which may be pertinent to their claim.  Regarding private 
treatment records, VA must make "reasonable efforts" to 
obtain such records.  38 C.F.R. § 3.159(c)(1) (2007).  
Moreover, at least one follow up request is required unless 
evidence is received indicating that the records sought do 
not exist or that a follow up request would be futile.  Id.  

In the case of the outstanding Dr. Klinsburg treatment 
records, only one request was made for these records and 
there is no indication in the claims folder that these 
records do not exist or that a follow-up attempt would be 
futile.  Therefore, the Board concludes that these appeals 
should be remanded to allow the agency of original 
jurisdiction (AOJ) an opportunity to make at least one follow 
up attempt to obtain these outstanding treatment records.  
Additionally, there is no indication that any effort has been 
made to obtain records from S&L Medical Group, Talbert 
Medical Group, Foundation Health in San Francisco, Foundation 
Health in Rancho Cordova, Brea Community Hospital, and Blue 
Cross.  The Board acknowledges that the veteran did not 
indicate what disabilities these records reference; however, 
since the Board is already remanding the issues pertaining to 
a low back disability, hearing loss, tinnitus, migraine 
headaches, and residuals of prostate cancer for other 
reasons, it finds that appropriate attempts should be made to 
associate any potentially relevant outstanding treatment 
records.  Thus, as records from these providers may be 
relevant to the current claims on appeal, the Board finds 
that a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  

2.  Obtain any records associated with a 
September 2002 low back X-ray and a 
January 2003 hearing test from the Long 
Beach VAMC.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3.  Obtain outstanding treatment records 
pertaining to the veteran's claimed 
disabilities from Dr. Klinsburg (1980s 
through present), S&L Medical Group 
(February 2003), Talbert Medical Group 
(2002), Foundation Health in San Francisco 
(2001), Foundation Health in Rancho Cordova 
(December 1997), Brea Community Hospital 
(November 1997), and Blue Cross (August 
1998).  If possible, use the release forms 
and information provided by the veteran in 
March and April 2003.  Otherwise, contact 
the veteran for a new releases.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



